DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-19, 21 are pending wherein claims 1 and 12 are in independent form. 
3.	Claims 1-19 have been amended.
4.	Claim 20 has been cancelled.
5.	Claim 21 has been added newly.
Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 5, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 5 recites, “the set of one or more of the RS tones is a number of consecutive RS tones included in the respective sub-symbol”. Under broadest reasonable interpretation (BRI), “the set of one or more of the RS tones” can be interpreted as the set of one RS tone (the set of one or 
		Claim 21 recites limitation similar to claim 5 and thereby, is rejected for the reasons discussed above with respect to claim 5.



Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1-8, 12-16, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al (US 20200059398 A1, hereinafter referred to as Pan).
		Re claim 1, Pan teaches a method implemented in a wireless transmit/receive unit (WTRU) including a processor and a transceiver (Fig. 1B, Par 0048-0058), the method comprising:
	(i) receiving information indicating one or more beam indices (downlink control information indicating WTRU Tx beam) associated with a discrete Fourier transform (DFT)-spread-orthogonal frequency division multiplexing (DFT-s-OFDM) symbol including a reference signal (RS) (DFT-s_OFDM symbol including uplink reference signal) (Fig. 11-15, Par 0163, Par 0172-0173, Par 0178-0179, Par 0182-0185, Par 0193-0195, Par 0200-0205); and
	(ii) transmitting the DFT-s-OFDM symbol (uplink reference signal), which includes a plurality of sub-symbols (DFT-s-OFDM symbol includes k segments/STUs, Fig. 14), using one or more transmit beams according to the information indicating the one or more beam indices (WTRU Tx beam for uplink transmission), wherein a plurality of RS tones of the RS (reference signal tones/subcarriers) and null tones (zero padding) are included in the plurality of sub-symbols (STUs comprising one DFT-s-OFDM symbol) (Fig. 11-15, Fig. 19, Par 0163, Par 0178-0179, Par 0184-0185, Par 0190-0198, Par 0200-0205, Par 0210-0212).
		Claim 12 recites a wireless transmit/receive unit (WTRU) performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1. 

		Re claims 3, 14, Pan teaches that the null tones segment the plurality of RS tones in the plurality of sub-symbols (zero padding causes isolation/gap between the STUs, Par 0210, 0212), wherein the transmitting the DFT-s-OFDM symbol includes transmitting the plurality of RS tones in different ones of the plurality of sub-symbols of the DFT-s-OFDM symbol using different beams among the one or more beams (STU based beam sweeping used for transmitting the reference signal), and wherein each of the plurality of sub-symbols includes a set of the RS tones (STUs comprising reference signal tones/subcarriers) (Fig. 13-15, Fig. 19, Par 0184-0187, Par 0194-0198, Par 0200-0205, Par 0210-0212).
		Re claims 4, 15, Pan teaches that the RS comprise any of a phase tracking reference signal (PTRS) and a beam management reference signal (BMRS, SRS, Par 0193), wherein the RS tones are used for any of demodulation 
		Re claims 5, 21, Pan teaches that the set of one or more of the RS tones is a number of consecutive RS tones included in the respective sub-symbol (each OFDM symbol comprising N consecutive subcarriers and each STU is a segment of the OFDM symbol in the time domain) (Fig. 13-15, Fig. 19, Par 0098, Par 0191, Par 0194-0195, Par 0200-0203).
		Re claims 6, 16, Pan teaches to determine a sequence for the RS tones according to any of: (1) WTRU specific parameters, or (2) associated beam information, wherein the WTRU specific parameters include any of: a WTRU identifier (ID), a scrambling ID configured via a higher layer signaling, or a scheduling parameter (reference signal sequence selected based on beam identity or beam index, Par 0205) (Par 0194-0195, Par 0205, Par 0224). 
		Re claim 7, Pan teaches that a location of the plurality of RS tones within one of the of the plurality of sub-symbols is any of: predetermined, configured, or determined according to a scheduling parameter (frequency location of the matrix M, Par 0209) (Fig. 13, Par 0194-0195, Par 0200-0201, Par 0208-0213).
		Re claim 8, Pan teaches to determine the number of sub-symbols according to any of higher layer signaling, a WITRU capability, and/or a number of the one or more transmit beams (Number of STUs determined based on the to different frequency locations from one symbol to another”).






Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 9, 10, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claim 1 above and further in view of Liu et al (US 20190334751 A1, hereinafter referred to as Liu).
		Re claims 9, 17, Pan teaches to provide transmit beam indices to a WTRU to transmit uplink signal and the WTRU uses the indicated transmit beam for UL transmission (Fig. 8, Fig. 11-12, Par 0156, Par 0163, Par 0172-0173, Par 0178-0179).
		Pan further teaches that same transmission power is used to transmit each of the RS tones in the plurality of sub-symbols of the DFT-s-OFDM (Fig. 15 
		Pan does not explicitly discloses to transmit another DFT-s-OFDM symbol using the one or more transmit beams according to the information indicating the one or more beam indices in any of a same slot or transmission time interval (TTI) as the DFT-s-OFDM symbol.
		Liu teaches to transmit multiple DFT-s-OFDM symbol in the same slot (Fig. 1-2, Par 0079).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Pan by including the step to transmit multiple DFT-s-OFDM symbol in the same slot, as taught by Liu for the purpose of providing a resource mapping pattern of reference signals to reduce signaling overheads and system complexity, as taught by Liu (Par 0009).
		Pan discloses to transmit DFT-s_OFDM symbol using the transmit beam indicated for UL transmission. Liu discloses to transmit multiple DFT-s-OFDM symbol in the same slot. Therefore, Pan in view of Liu is capable of transmitting another DFT-s-OFDM symbol using the one or more transmit beams according to the information indicating the one or more beam indices in any of a same slot or transmission time interval (TTI) as the DFT-s-OFDM symbol and it would have been obvious to do so to provide a resource mapping pattern of reference signals to reduce signaling overheads and system complexity, as taught by Liu (Par 0009).
.
14.	Claims 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claim 1 above and further in view of Frenne et al (US 20180242327 A1, hereinafter referred to as Frenne).
		Re claims 11, 19, Pan discloses to construct uplink reference signal (i.e.SRS) using DFT-s-OFDM and the DFT-s-OFDM symbol comprises a number of STUs/sub-symbols (Fig. 13-14, Par 0193-0195, Par 0200-0203).
		Pan does not explicitly disclose that quasi-collocation (QCL) information is any of configured or indicated to be associated with any of the plurality of sub-symbols of the DFT-s-OFDM symbol.
		Frenne teaches that quasi-collocation (QCL) information is any of configured or indicated to be associated with uplink reference signal resource (SRS) (Abstract, Par 0009, Par 0019, Par 0042, Par 0105, Par 0117, Par 0194-0201).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Pan by including the step that that quasi-collocation (QCL) information is any of configured or indicated to be associated 
		Pan discloses to construct DFT-s-OFDM symbol to transmit uplink reference signal/SRS and the DFT-s-OFDM symbol comprises a number of STUs/sub-symbols (Fig. 13-14, Par 0193-0195, Par 0200-0203). Frenne discloses quasi-collocation (QCL) information associated with uplink reference signal resource (SRS). Therefore, Pan in view of Frenne is capable of configuring/indicating quasi-collocation (QCL) information to be associated with any of the plurality of sub-symbols of the DFT-s-OFDM symbol (DFT-s-OFDM symbol used for SRS transmission) and it would have been obvious to do so to reduce “interference in a wireless communication system”, as taught by Frenne (Par 0001).
Relevant Prior Art
		Akkarakaran et al (US 20180091350 A1) discloses to insert PTRS in the DFT-s-OFDM symbol. The frequency of the PTRS is determined based on DC tone so that the frequency of PTRS is different than the frequency corresponding to the DC tone (Fig. 3-4, Fig. 7-8).












Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473